Per Curiam.
The plaintiff, a motorcycle officer on the police force of the city of Elizabeth, was run down by a trolley car of the Public Service Railway Company while on duty. He brought suit against the company to recover compensation for the injuries received by him, and the trial resulted in a verdict in his favor for $19,500. The present rule to show cause having been allowed, we are now asked to make it absolute upon the sole ground that the award is excessive.
The plaintiff was severely injured and is permanently disabled ■ to a considerable extent. But, although no longer physically able to serve as a motorcycle officer, he has been retained in the employ of the police department of the municipality as a telephone operator, at the same salary that he was receiving before the occurrence of the accident. In other words, he has lost nothing by way of salary, and apparently .there is no more likelihood of his doing so than if he had remained in service as a motorcycle policeman.. In view of the fact that his earning capacity has not been diminished, we think it plain that the award of the jury is excessive. If the plaintiff will consent to a reduction of the amount to $15,000, he may enter judgment for that sum. Otherwise the rule to show cause will be made absolute.